United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2301
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

              Angel Antonio Martinez-Torres, also known as Tony

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                        Submitted: November 24, 2020
                            Filed: December 2, 2020
                                [Unpublished]
                                ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       Angel Antonio Martinez-Torres (Martinez) appeals the sentence the district
court1 imposed after he pled guilty to conspiracy to commit racketeering. Having


      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
jurisdiction under 28 U.S.C. § 1291, this court modifies the written judgment to
correct an apparent clerical error, and dismisses the appeal based on the appeal
waiver.

       Counsel has moved for leave to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), acknowledging the appeal waiver, but
challenging the sentence as substantively unreasonable. The sentence imposed was
consistent with Martinez’s binding Federal Rule of Criminal Procedure 11(c)(1)(C)
plea agreement. Cf. United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995)
(defendant who explicitly and voluntarily exposes himself to specific sentence may
not challenge that punishment on appeal). This court concludes that the appeal
waiver is enforceable, as Martinez’s challenge to the sentence falls within the scope
of the appeal waiver, the record shows that Martinez entered into the plea agreement
and the appeal waiver knowingly and voluntarily, and no miscarriage of justice
would result from enforcing the waiver. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886, 889-92
(8th Cir. 2003) (en banc) (appeal waiver will be enforced if appeal falls within scope
of waiver, defendant knowingly and voluntarily entered into waiver and plea
agreement, and enforcing waiver would not result in miscarriage of justice).

       This court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and found no non-frivolous issues outside the scope of the appeal
waiver. This court notes, however, that the written judgment contradicts the district
court’s oral order at sentencing by requiring that Martinez’s federal sentence run
consecutively to two undischarged terms of imprisonment in Buchanan County,
Missouri (Case Nos. 15BU-CR02611-01 and 15BU-CR01218-01). Because the
district court’s intent is clear from its oral pronouncement at sentencing, this court
concludes that remand for clarification is unnecessary. See 28 U.S.C. § 2106
(appellate court may modify any judgment brought before it for review); United
States v. Olson, 716 F.3d 1052, 1056 (8th Cir. 2013) (“It is well settled . . . that a
district court’s oral sentence controls when it conflicts with the written judgment.”);
United States v. Jacobs, 508 Fed. Appx. 576, 577-78 (8th Cir. 2013) (unpublished


                                         -2-
per curiam) (affirming, but modifying judgment due to conflict between written
judgment and oral sentence--rather than waste judicial resources by remanding case-
-where district court’s intent was clear).

      The written judgment is modified to reflect that the federal sentence shall run
concurrently with the two Buchanan County sentences. The appeal is otherwise
dismissed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                        -3-